DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed see Remarks, filed 08/10/2021 have been fully considered but they are not persuasive. 

Applicant Asserts: Applicant traverses the restriction requirement on three bases. First, the claims in both groups share a common class: HO4L9/085. Because the claims share a common class, there is no undue burden of examination. MPEP § 803(1); MPEP § 803.02; MPEP § 808.02.  Second, the groups of claims operate by the same mode of operation of secret
sharing. Thus, the Examiner has insufficient support to sustain a restriction requirement under the standards of MPEP § 806.05(j), which requires that all three of (A), (B), (C) tests to be met (and here, test (C), relating to the modes of operation of the asserted groups, is not met.)
Third, the Examiner has misunderstood the nature of the invention and thus
misclassified or mis-applied the restriction analysis.  The claimed inventions have nothing to do with blockchain technology. Therefore, the Examiner’s quoted rationale for asserting the restriction requirement does not apply to the claims. Accordingly, the restriction requirement is not appropriate. A blockchain is a growing list of records, called blocks, that are linked together using cryptography. Each block contains a cryptographic hash of the previous block, a timestamp, and transaction data. The timestamp proves that the transaction data existed when the block was published in order to get into its hash. As blocks each contain information about the block previous to it, they form a chain, with each additional block reinforcing the ones before Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  Notwithstanding applicant view that the Examiner’s interpretation of the claims should not be directed to the Groups as indicated in the Requirement for Election/Restriction a broad yet reasonable interpretation of the claims in light of the specification draws the Examiner to the area of distributed ledger and/or block chain.  Although the specification does not use the term ‘blockchain’ the features and descriptions of the subject matter is interpreted to include distributed data management.  For example, the claimed phase as described in the specification is but a transaction.  Applicant has amended the claims.  The Examiner withdraws the requirement for Election/Restriction in light of applicant’s amendment. Claims 11 – 25 are pending and ready for examination

                                      Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 11-15, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Delgado et al, US 20200137082 A1 April, 30, 2020 hereafter referred to as Jimenez in view of Durfee et al Trends in Cooperative Distributed Problem Solving, July 12, 1995, hereafter referred to as Durfee.
              
             As to claim 11, Jimenez teaches a method – Jimenez [0029] FIG. 8 is a flowchart of an example method of returning a deposit) comprising: receiving, at a managing node a request to delete a first member node from a network of hardware nodes comprising the managing node and a plurality of member nodes including the first member node - Jimenez  [0123 and 0124] since at ‘123 group members may occasionally request to leave the congress and, when a group member disenrolls from a congress, the digital assets that they deposited to the congress pool may be returned to them since at ‘’124 At operation 802 of the method 800, the node 102 receives a withdrawal request from a requestor who is a congress member. The withdrawal request is a request to withdraw digital assets previously deposited by the requestor and currently controlled by the congress.  Here, the claimed ‘managing node’ is taught by Jimenez as ‘a congress’ because granting permission to remove digital assets from the congress is a collective management function depicted as Congress 110 in Figure 1.  The claimed ‘delete’ is taught by Jimenez as ‘withdraw’ because removing the assets removes the node), wherein: a list of “L” keys is maintained by the managing node corresponding to “L” phases - Jimenez [0052] …, the TEE 250 may be used for the generation and storage of private key shares.  The TEE 250 is intended to ensure that no member is able to directly obtain the private key share held within the TEE 250 enclave, or information about other private key shares from inter-member communication or inter-enclave communication.  Here, the claimed ‘L phases’ is taught by Jimenez as ‘inter-member communication’ since by broad and reasonable interpretation (BRI) a phase is a transaction participated in by the nodes whereas the claimed ‘keys is maintained’ is taught by Jimenez as ‘storage’ because the storage of private key shares accomplished by the Node TEE 250), the plurality of member nodes possess corresponding unique shares for a given key in the “L” keys, such that a given member node possess one unique share for the given key associated with a given phase in the “L” phases – Jimenez [0069] …SSS is a form of secret sharing in which a secret is divided into parts and provided to each participant in its own unique part. These parts may be used to reconstruct the secret),
           initially, a current secret sharing scheme is in effect during which the first member node has at least a first share for a current key for a current phase in the “L” phases – Jimenez [0070] The identification of an incorrect share being secretly sent to a node can be rendered publicly verifiable using techniques of Publically Verifiable Secret Sharing (PVSS),
           a first number of shares for the current key is required to resolve the current key, and the first member node possesses the first number of shares – Jimenez [0093] Under the threshold signature scheme, a threshold number of private key shares of the congress are required to be used by respective members to produce a valid signature which allows the digital assets to be transferred away from the congress)
 wherein:
              the subsequent key from the “L” keys encrypts communications in the network during the subsequent phase – Jimenez [0054]… The TEE 250 may also be configured to read data from external memory and may be configured to write data to the external memory. Such data may be encrypted with a secret key held only inside the enclave), and
at least one additional share for the subsequent key is required to resolve the subsequent key, relative to the first number of shares; and broadcasting, by the managing node to the plurality of member nodes, the second unique share belonging to the first member node – Jimenez [0114]…At operation 704, an additional key share may be allocated while other key shares remain the same. This may entail a change in threshold (of the threshold signature scheme), although the change may in practice be small. Alternatively, at operation 704, an additional key share may be allocated while other key shares are renewed., wherein:
           broadcasting causes the first member node to have a duplicate of the second unique share, and remaining ones of the plurality of member nodes possess the second unique share plus a corresponding unique share belong to the remaining ones of the plurality of member nodes – Jimenez [0114] When a request to allocate a new key share is detected (at operation 702, which may occur through deposit of digital assets to the public group address), the node 102 collaborates with other members of the congress to issue (at operation 704) new private key shares for the same public key to the new members of the group. The number of nodes that collaborate is at least the threshold number of nodes required to generate a digital signature under the threshold signature scheme. At operation 704, an additional key share may be allocated while other key shares remain the same), such that the first member node cannot resolve the subsequent key, but the remaining ones of the plurality of member nodes can resolve the subsequent key - Jimenez [0115] At operation 702, the node 102 may identify congress members (i.e., the parties that transferred digital assets to the congress public key to join the congress and not for another purpose) using one or more attributes included in at least some of the transactions of digital assets to the public group address. For example, certain transactions may be flagged as special transactions using an attribute in the transactions. Such attributes (or the presence or absence thereof) may indicate a purpose for which the transfer is made. For example, a flag may be included in a transaction when the transferor is not requesting to join the congress). JIMENEZ DOES NOT TEACH, and
           the first member node initially possesses a second unique share for a subsequent key to be used in a subsequent phase in the “L” phases; announcing, by the managing node, a phase shift command to the plurality of member nodes to the subsequent phase HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR DURFEE TEACHES
            the first member node initially possesses a second unique share for a subsequent key to be used in a subsequent phase in the “L” phases; announcing, by the managing node, a phase shift command to the plurality of member nodes to the subsequent phase – Durfee et al.[ page 10, 2nd para, lines 8-11]… Furthermore, in the case of a task announcement, the message destination could indicate that the announcement should be broadcast to every node, or, if a manager node has information about which nodes are appropriate for the task, it can use focused addressing to send the message only to them.  Here, the claimed ‘subsequent key’ is taught by Durfee as ‘focused addressing’ because only the intended recipient can resolve the message.  The claimed ‘phase shift’ is taught by Durfee as ‘task announcement’ because a new task is a new phase of transaction.  To provide the management node (congress 110) of Jimenez decision logic to limit or include nodes in congress would have been obvious to one of ordinary skill in the art, in view of the teachings of Durfee, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods block chain technology with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the prior art element used in Durfee would allow the managing node which is congress 110 of Jimenez to ability to provide selective phasing using the decision logic of Durfee). 

              As to claim 12, the combination of Jimenez and Durfee teaches the method of claim 11, wherein broadcasting the second unique share removes the first member node from the plurality of member nodes in the subsequent phase because the first member node is unable to assemble the subsequent key in the subsequent phase – Jimenez [0124] The withdrawal request may also be referred to as a disenrollment request. The withdrawal request is a request to withdraw digital assets previously deposited by the requestor and currently controlled by the congress. The request may have been broadcast, by the requestor to all congress members).

           As to claim 13, the combination of Jimenez and Durfee teaches the method of claim 11, further comprising:
         receiving, at the managing node, a request to add a new member node to the plurality of member nodes; 
        authenticating, by the managing node, the new member node -  Jimenez [0010] broadcasting a transaction, by a node in a blockchain network, to a congress pool to join a congress formed of a group of nodes; ii) after the congress has accepted a request from a requester to activate a script, preparing, by the node, a blockchain transaction cryptographically locked with a public key associated with the congress, the blockchain transaction configured to permit a plurality of information providing systems to add inputs to the blockchain transaction.  Here, the claimed ‘receiving’ is taught by Jimenez as ‘Congress has accepted’ because acceptance is subsequent to receiving the request.  The claimed ‘authenticating’ is taught by Jimenez as ‘cryptographically locked’);
        constructing, by the managing node, a new share vector comprising a second plurality of shares for a new subsequent key – Jimenez [0011]… after the inputs have been added to the blockchain transaction, cooperatively generating, by the node in cooperating with other nodes of the group, a valid cryptographic signature for the blockchain transaction to unlock the blockchain transaction);
        distributing, by the managing node, the second plurality of shares to the plurality of member nodes and providing - Jimenez [0105] the group membership may periodically change. When such changes occur, the private key share distributions may be updated), by the managing node via an encrypted tunnel  – Jimenez [0104] Further, in some implementations, a congress may serve as a bonded validator set, securing a proof-of-stake sidechain, and this sidechain may be used as a broadcast channel.  Here, the claimed ‘managing node’ is again taught by Jimenez as ‘congress’.  The claimed ‘encrypted tunnel’ is taught by Jimenez as ‘broadcast channel’ because the channel is secured), the new share vector to the new member node, wherein the new share vector is configured to allow the new member node to join the plurality of member nodes – Jimenez [0106] an example method 600 of updating private key share distributions is illustrated. The method 600 may be performed by a node 102 of the blockchain network 100 in cooperation with other nodes of the blockchain network 100).

           As to claim 14, the combination of Jimenez and Durfee teaches the method of claim 11, further comprising:
receiving, at the managing node, a request to remove a second member node from the plurality of member nodes, the request to remove the second member node to be performed concurrently with the request to delete the first member node - Jimenez [0124] At operation 802 of the method 800, the node 102 receives a withdrawal request from a requestor who is a congress member. The withdrawal request may also be referred to as a disenrollment request. The withdrawal request is a request to withdraw digital assets previously deposited by the requestor and currently controlled by the congress. The request may have been broadcast, by the requestor to all congress members),
wherein the second member node has a second unique share for the current key;
wherein the subsequent phase announced comprises at least two phases past a current phase for the network; and wherein broadcasting further comprises broadcasting the second unique share – Jimenez [0139]  the requester node 102b issues a request. The request is a request to activate a script, such as a smart contract. The request offers a bounty in the form of digital assets associated with the blockchain network 100 in exchange for securely and reliably activating the script. The request may include various information including one or more of: an identifier of a script associated with the request such as a public key associated with a script state; minimum participant information, which may specify a minimum number of information providing systems that are to be used to activate the script).

           As to claim 15, the combination of Jimenez and Durfee teaches the method of claim 14, wherein issuing the phase shift command removes the first member node and the second member node from the plurality of member nodes because the first member node and the second member node are unable to assemble the subsequent key in the subsequent phase - Jimenez [0124] At operation 802 of the method 800, the node 102 receives a withdrawal request from a requestor who is a congress member. The withdrawal request may also be referred to as a disenrollment request. The withdrawal request is a request to withdraw digital assets previously deposited by the requestor and currently controlled by the congress. The request may have been broadcast, by the requestor to all congress members.  Here, the claimed ‘removes’ is taught by Jimenez as ‘disenrollment’ which can be repeated for the first and second member nodes).         

           As to claim 17, the combination of Jimenez and Durfee teaches the method of claim 16.  wherein issuing the phase shift command removes the first member node and the plurality of additional member nodes from the plurality of member nodes because the first member node and the plurality of additional member nodes are unable to assemble the subsequent key in the subsequent phase - Jimenez [0124] At operation 802 of the method 800, the node 102 receives a withdrawal request from a requestor who is a congress member. The withdrawal request may also be referred to as a disenrollment request. The withdrawal request is a request to withdraw digital assets previously deposited by the requestor and currently controlled by the congress. The request may have been broadcast, by the requestor to all congress members.  Here, the claimed ‘removes’ is taught by Jimenez as ‘disenrollment’ which can be repeated for the first and second member nodes).
. As to claim 20, the combination of Jimenez and Durfee teaches the method of claim 11, wherein the network comprises an Internet of Things (loT) and the plurality of member nodes comprise network capable devices – Jimenez [0034] The electronic devices that run the blockchain protocol and that form the nodes 102 of the blockchain network 100 may be of various types including, for example, computers such as desktop computers, laptop computers, tablet computers, servers, mobile devices such as smartphones, wearable computers such as smart watches or other electronic devices).

              As to claim 21, claim 21 is a system that is directed to the method of claim 11.  Therefore claim 21 is rejected for the reasons as set forth in claim 11.

               As to claim 22, the combination of Jimenez and Durfee teaches the system of claim 21 wherein the first member node is unable to communicate with other members of the plurality of member nodes during the subsequent phase because the first member node is unable to assemble the subsequent key in the subsequent phase due to having one fewer share than required to resolve the subsequent key – Durfee et al.[ page 10, 2nd para, lines 8-11]… Furthermore, in the case of a task announcement, the message destination could indicate that the announcement should be broadcast to every node, or, if a manager node has information about which nodes are appropriate for the task, it can use focused addressing to send the message only to them.  Here, the claimed ‘unable to communicate’ is taught by Durfee as ‘only to them’ because the focused addressing sends only the share to the member.  The claimed ‘subsequent key’ is taught by Durfee as ‘focused addressing’ because only the intended recipient can resolve the message.  The claimed ‘phase shift’ is taught by Durfee as ‘task announcement’ because a new task is a new phase of transaction.  The motivation to consider Jimenez congress 110 with Durfee in method claim 11 applies here in system claim 22).


Claims 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Delgado and Durfee in view of Cella; Charles H. et al., US 20200348662 A1, November 5, 2020, hereafter referred to as Cella.

              As to claim 19, the combination of Jimenez and Durfee teaches the method of claim 11.  THE COMBINATION OF JIMENEZ AND DURFEE DO NOT TEACH wherein the network comprises a mobile ad-hoc network (MANET) and the plurality of member nodes comprise mobile computing devices, and wherein the method further comprises:
deleting one of the mobile computing devices HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR CELLA TEACHES wherein the network comprises a mobile ad-hoc network (MANET) and the plurality of member nodes comprise mobile computing devices - Cella [0533] FIGS. 1 through 5 depict portions of an overall view of an industrial Internet of Things (IoT) data collection, monitoring and control system 10. FIG. 2 depicts a mobile ad hoc network (“MANET”) 20, which may form a secure, temporal network connection 22 , and wherein the method further comprises:
           deleting one of the mobile computing devices – Cella [1870] Any aspect of the expert system 12242 may be re-calibrated, deleted, and/or added during operations of the expert system 12242, including in response to updated information learned by the system, provided by a user or operator, provided by the machine learning algorithm 12248, information from external data 12246 and/or from offset systems). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Cella to the congress 110 of Jimenez would have yielded predicable results and resulted in an improved system, namely, a system that would positively benefit the need to randomly establish and alter membership as provided by re-calibration, deletion, and/or added MANET operations of Cella). 
            
           As to claim 23, the combination of Jimenez and Durfee system of claim 21.  THE COMBINATION OF JIMENEZ AND DURFEE DO NOT TEACH wherein the network comprises a mobile ad-hoc network (MANET) and the plurality of member nodes comprise mobile computing devices HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR CELLA TEACHES wherein the network comprises a mobile ad-hoc network (MANET) - Cella [0533] FIGS. 1 through 5 depict portions of an overall view of an industrial Internet of Things (IoT) data collection, monitoring and control system 10. FIG. 2 depicts a mobile ad hoc network (“MANET”) 20, which may form a secure, temporal network connection 22) and the plurality of member nodes comprise mobile computing devices - Cella [0534] FIGS. 3-4 depict intelligent data collection technologies deployed locally, at the edge of an IoT deployment, where heavy industrial machines are located. This includes various sensors 52, IoT devices 54, data storage capabilities (e.g., data pools 60, or distributed ledger 62) (including intelligent, self-organizing storage), sensor fusion (including self-organizing sensor fusion), and the like. Interfaces for data collection, including multi-sensory interfaces, tablets, smartphones 58, and the like are shown.  Here, the claimed ‘plurality of member nodes’ is illustrated by Cella in Figures 3-5.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Cella to the congress 110 of Jimenez would have yielded predicable results 

              As to claim 24, the combination of Jimenez and Durfee teaches the system of claim 21, THE COMBINATION OF JIMENEZ AND DURFEE DO NOT TEACH wherein the network comprises an Internet of Things (IoT) and the plurality of member nodes comprise network capable devices HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR CELLA TEACHES wherein the network comprises an Internet of Things (IoT) and the plurality of member nodes comprise network capable devices - Cella [0534] FIGS. 3-4 depict intelligent data collection technologies deployed locally, at the edge of an IoT deployment, where heavy industrial machines are located. This includes various sensors 52, IoT devices 54, data storage capabilities (e.g., data pools 60, or distributed ledger 62) (including intelligent, self-organizing storage), sensor fusion (including self-organizing sensor fusion), and the like. Interfaces for data collection, including multi-sensory interfaces, tablets, smartphones 58, and the like are shown.  The motivation to consider the features of Cella with Jimenez in claim 23 applies here in claim 24).

             As to claim 25, the combination of Jimenez and Durfee teaches the system of claim 21, further comprising: an aerospace body in communication with the managing node and the plurality of member nodes – Cella [0640] the platform 100 may include the local data collection system 102 deployed in the environment 104 that includes aircraft operations and manufacture including monitoring signals from sensors for specialized applications such as sensors used in an aircraft's Attitude and Heading Reference System (AHRS), and wherein: the aerospace body transports a plurality of cargo units at least some of the plurality of member nodes are tracking devices disposed on or within at least some of the plurality of cargo units – Cella [0639]  Additional fault sensors include those for inventory control and for inspections such as to confirm that parts are packaged to plan, parts are to tolerance in a plan, occurrence of packaging damage or stress, and sensors that may indicate the occurrence of shock or damage in transit.  Here, the claimed ‘cargo units’ is taught by Cella as ‘parts’ because these parts are packaged as cargo whereas the claimed ‘aerospace body’ is taught by Cella as ‘in transit’ which can reference the aircraft operations [0640]  in data collection system 102 of environment 104), and the managing node is further configured to track addition or removal of ones of the plurality of cargo units from the aerospace body by adding and deleting ones of the plurality of member nodes from the network – Cella [1433] For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930.  The motivation to consider the features of Cella with Jimenez in claim 23 applies here in claim 25).

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16, the method of claim 11, further comprising:
         receiving, at the managing node, a request to remove a plurality of additional member nodes from the plurality of member nodes, wherein the request to remove the plurality of additional member node is to be performed concurrently with the request to delete the first member node; 
           broadcasting, by the managing node, shares for the subsequent key, for the subsequent phase, of previously revoked nodes and the plurality of additional member nodes; and   


Claim 18. (Original) The method of claim 16, wherein the subsequent phase is defined by a ceiling function, and wherein the method further comprises:
calculating, by the managing node, the ceiling function, and wherein broadcasting the plurality of gap-filling shares for the subsequent key comprises broadcasting a number of gap-filing shares defined by the ceiling function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249111/17/2021